Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to applicant’s amendments and arguments filed 10/25/2021. Claims 1-8 are pending for examination.
Response to Arguments
Applicant’s amendments to the claims have overcome each 112(b) rejection previously set forth in the Non-Final Office Action mailed 07/23/2021.
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 3, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi (US 2016/0039249 A1) in view of Nakajima (JP 2005075213 A, with English Machine Translation).
Regarding claim 1, Takahashi teaches a pneumatic tire (Para. [0012]) with a designated mounting direction with respect to a vehicle (Para. [0014]) comprising, in a tread portion (Fig. 1, Ref. Num. 2), main grooves extending in a tire circumferential direction (Fig. 2, Ref. Num. 20) and  a sipe extending in a tire lateral direction (Fig. 2, Ref. Num. 24) disposed in ribs (Fig. 2, Ref. Num. 21, 23a, 23b) defined by the main grooves (Fig. 2, Ref. Num. 20); wherein the sipe comprises an edge on a leading side and an edge on a trailing side (Fig. 2, Ref. Num. 24). Takahashi also teaches that there are more sipes on the inside of the tire (Fig. 2, Ref. Num. 23a, 24; Para. [0015]) than on the outside of the tire (Fig. 2, Ref. Num. 23b, 24; Para. [0015]) However, Takahashi does not teach that these sipes contain a single chamfered portion on both the leading and the trailing edge.
In an analogous art, Nakajima teaches a tire that has lateral sipes (Fig. 2, Ref. Num. 26) with a chamfered portion (shallow groove) on both the leading and the trailing edge of the sipe (Fig. 2, Ref. Num. 27, 28) that is shorter than the sipe length where only one chamfered portion is present on each side of the sipe and a non-chamfered region is provided facing the chamfered portions of the sipe (Fig. 2, Ref. Num. 26, 27, 28).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Takahashi with Nakajima in order to add a single chamfered portion onto both the leading and trailing edge of the sipe with a non-chamfered portion opposing the chamfered portions. This modification will suppress heel-and-toe wear (Para. [0007]). When theses sipe chamfers taught by Nakajima are placed on the sipes of Takahashi, a total volume of the chamfered portions located on a vehicle mounting inner side, Sin, and a total volume of the chamfered portions located on a vehicle outer out, satisfy the relationship Sin > Sout since Takahashi teaches more sipes being located on the inner half of the tire than the outer half and Nakajima teaches adding an even amount of chamfering to every sipe.
Regarding claim 3, Takahashi teaches that the sipe is disposed in two or more ribs (Fig. 2, Ref. Num. 21, 23a, 23b, 24) defined by the main grooves (Fig. 2, Ref. Num. 20).
Regarding claim 5, Takahashi teaches that the amount of sipes on the inner half of the tire is between 1.2 and 3.5 times the amount on the outer half (Para. [0015]). Since the volume of chamfering taught by Nakajima is even on each sipe, that means that Sin is 1.2 to 3.5 times Sout, which overlaps the claimed range. Takahashi in view of Nakajima does not expressly disclose a value of 1.5 to 5.0 times the total volume Sout; however, it would have been obvious to a person of ordinary skill in the art to configure the total volume Sin within the claimed range since Takahashi in view of Nakajima discloses the total volume of Sin as between 1.2 to 3.5 times the volume Sout (Takahashi; Para. [0015]), said range overlapping the claimed range. 
Claims 2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi (US 2016/0039249 A1) in view of Nakajima (JP 2005075213 A) as applied to claim 1 above, and further in view of Takemoto (US 2016/0152090 A1).
Regarding claim 2, Takahashi in view of Nakajima does not teach that the depth x of the sipe and depth y of the chamfered portion satisfy the relationship, x*0.1 ≤ y ≤ x*0.3 +1.0, and that that sipe width is constant from the end of the chamfered portion to the sipe bottom.
In an analogous art, Takemoto teaches sipes (Fig. 3, Ref. Num. 12) with chamfered portions (Fig. 3, Ref. Num. 14) where the sipe width is constant from the inner end of the chamfered portion to the bottom of the sipe (Fig. 5(b), Ref. Num. 22) and that the depth of the chamfered portion (Fig. 5(b), Ref. Num. d3) is between 0.15 and 0.35 (Para. [0084]) times the depth of the whole sipe (Fig. 5(b), Ref. Num. d4). Takemoto does not expressly disclose a range that satisfies the depth relationship; however, it 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Takahashi in view of Nakajima with Takemoto in order to have the depth of the chamfered portion be between 0.15 and 0.35 times the depth of the sipe and to have the sipe width be constant form the inner of end of the chamfered portion to the bottom of the sipe. This modification will improve the steering ability on dry roads while balancing wet performance (Para. [0084]).
Regarding claim 6, Takahashi teaches that the sipe is disposed in two or more ribs (Fig. 2, Ref. Num. 21, 23a, 23b, 24) defined by the main grooves (Fig. 2, Ref. Num. 20).
Allowable Subject Matter
Claims 4, 7, and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Takahashi (US 2016/0039249 A1) and Nakajima (JP 2005075213 A).
Takashi teaches a tread portion comprising main grooves (Fig. 2, Ref. Num. 20) and sipes extending in the lateral direction disposed in ribs (Fig. 2, Ref. Num. 21, 23a, 23b, 24). Takahashi also teaches that there are more sipes on the inner half of the tire than the outer half (Para. [0015]). Nakajima teaches that chamfered portions are added to both edges of the sipe (Fig. 2, Ref. Num. 27, 28) so that they are opposing a non-chamfered portion and that there is only one chamfered portion on each side of the sipe (Fig. 2, Ref. Num. 26, 27, 28). This causes the volume of chamfering to be greater on the inner half of the tire than the outer half due to the uneven siping taught by Takahashi. However, 
Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J WEILER whose telephone number is (571)272-2664. The examiner can normally be reached M-F 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/N.J.W./Examiner, Art Unit 1749                                                                                                                                                                                                        




/ROBERT C DYE/Primary Examiner, Art Unit 1749